Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Pederson (US 2015/0163881 A1, hereinafter “Pederson”). 
Regarding claim 1, Pederson discloses a lighting system for controlling a lighting zone, the system comprising: 
a room controller ([0290]: controller 28) having a microprocessor ([0116]) for accessing data and providing commands ([0127]), memory ([0267]) for storing information operably connected to the microprocessor, a relay ([0141]: switch 506 and [0161]: being able to relay the real-time command) for powering a load based on commands from the microprocessor, and a room controller port for connecting a peripheral device ([0116]: peripheral); 
an area controller communicatively coupled to the room controller, the area controller providing a user interface for commissioning, control, and monitoring functions for the lighting system ([0128], [0172]); and 
a peripheral device coupled to the room controller port and configured to send a unicast message including a sub address block, the sub address block including a device type ([0080]) and a device instance byte ([0128]: bytes are the addresses), the device instance byte including a port number ([0128]: subnet and ports) identifying the port and a slot number identifying a time slot ([0227]: the power unit 22 may be housed in a rectangular box having a plurality of RJ-45 plug in slots which include a controller; [0136], [0150]: time division multiplexing) within a time domain multiplexing cycle ([0227]: injector board has sixteen ports for POE connections to the lights and also a switch (relay)), to the controller indicating the type of peripheral device ([0113], [0114]; [0122]: port identifier as location identification; [0123] It is anticipated that each transmission of a communication pulsed light signal will include a code/identifier 24 representative of the originating XCVR 116. Optionally additional intermediate XCVRs may add a communication pulsed light signal code or identifier 24.);
wherein the room controller is a master controller for the lighting zone ([0176]: facility controller 18 being room controller as the master controller; [0014]: Buildings frequently incorporate wireless networks which are subject to a number of limitations. One of these is the lack of specific localization of a signal and device. For exemplary purposes, even a weak Radio-Frequency (RF) transceiver, in order to communicate reliably with all devices within a room, will have a signal pattern that will undoubtedly cross into adjacent rooms).  

Regarding claim 2, Pederson discloses the lighting system of claim 1, wherein the room controller includes a dimming control ([0304]). 

Regarding claim 3, Pederson discloses the lighting system of claim 1, wherein the peripheral device is switch ([0008]: there can be multiple peripheral devices as switches, user may switch more than one switch at a time even).  

Regarding claim 4, Pederson discloses the lighting system of claim 1, wherein the peripheral device is as sensor ([0079]: there can be multiple sensors to the control unit).  

Regarding claim 5, Pederson discloses the lighting system of claim 1, further comprising a control panel ([0214]: user interface as the control panel). 

Regarding claim 6, Pederson discloses the room lighting system of claim 1, further comprising a network interface ([0214], [0216]: web interface on the network).  

Regarding claim 7, Pederson discloses the lighting system of claim 2, further comprising a bridge module ([0132]). 

Regarding claim 8, Pederson discloses the lighting system of claim 1, further comprising a smart port module including a serial port ([0175]).  

Regarding claim 9, Pederson discloses the lighting system of claim 1, further comprising a dry contact input output module ([0210]: dry contact being a switch that detects the power input output).   

Regarding claim 10, Pederson discloses a lighting system comprising: 
a room controller ([0290]: controller 28) having a microprocessor ([0116]) for accessing data and providing commands ([0127]), memory ([0267]) for storing information operably connected to the microprocessor, a relay ([0141]: switch 506 and [0161]: being able to relay the real-time command) for powering a load based on commands from the microprocessor, and a room controller port for connecting a peripheral device ([0116]: peripheral);
an area controller communicatively coupled to the room controller, the area controller providing a user interface for commissioning, control, and monitoring functions for the lighting system ([0128], [0172]); and 
a peripheral device coupled to the room controller port and configured to send a unicast message including a sub address block, the sub address block including a device type ([0080]) and a device instance byte, the device instance byte including a room controller port number identifying the port and a slot number identifying a time slot ([0136], [0150] time division multiplexing) within a time domain multiplexing cycle ([0227]: injector board has sixteen ports for POE connections to the lights and also a switch (relay)), to the controller indicating the type of peripheral device ([0113], [0114]; [0122]: port identifier as location identification; [0123] It is anticipated that each transmission of a communication pulsed light signal will include a code/identifier 24 representative of the originating XCVR 116. Optionally additional intermediate XCVRs may add a communication pulsed light signal code or identifier 24; [0014] Buildings frequently incorporate wireless networks which are subject to a number of limitations. One of these is the lack of specific localization of a signal and device. For exemplary purposes, even a weak Radio-Frequency (RF) transceiver, in order to communicate reliably with all devices within a room, will have a signal pattern that will undoubtedly cross into adjacent rooms);

Regarding claim 11, Pederson discloses the lighting system of claim 1, wherein the room controller includes a dimming control ([0304]).

Regarding claim 12, Pederson discloses the lighting system of claim 1, wherein the peripheral device is switch ([0008]: there can be multiple peripheral devices as switches, user may switch more than one switch at a time even).  

Regarding claim 13, Pederson discloses the lighting system of claim 1, wherein the peripheral device is as sensor ([0079]: there can be multiple sensors to the control unit).  

Regarding claim 14, Pederson discloses the lighting system of claim 1, further comprising a control panel ([0214]: user interface as the control panel). 

Regarding claim 15, Pederson discloses the room lighting system of claim 1, further comprising a network interface ([0214], [0216]: web interface on the network).   

Regarding claim 16, Pederson discloses the lighting system of claim 2, further comprising a bridge module ([0132]).   

Regarding claim 17, Pederson discloses the lighting system of claim 1, further comprising a smart port module including a serial port ([0175]).  

Regarding claim 18, Pederson discloses the lighting system of claim 1, further comprising a dry contact input output module ([0210]: dry contact being a switch that detects the power input output).   

Regarding claim 19, Pederson discloses a lighting system controller comprising: 
a memory ([0267]); 
a microprocessor ([0116]) configured to access data from the memory and provide commands to assign a plurality of loads to a first group, a second group, or both the first and second groups ([0184]); 
a relay for powering a load based on commands from the microprocessor ([0141]: switch 506 and [0161]: being able to relay the real-time command); and 
a port for connecting a peripheral device, wherein the port is configured to send and receive data packets  ([0227], [0019], [0025]: ports; [0109], [0128]: data packets)including a sync frame and a unicast message including a sub address block ([0289]: sub keys (addresses) of the branches,), the sub address block including a device type and a device instance byte, the device instance byte including a port number identifying the room controller port and a slot number identifying a time slot ([0136], [0150] time division multiplexing) within a time domain multiplexing cycle ([0227]: injector board has sixteen ports for POE connections to the lights and also a switch (relay); [0113], [0114]; [0122]: port identifier as location identification; [0123] It is anticipated that each transmission of a communication pulsed light signal will include a code/identifier 24 representative of the originating XCVR 116. Optionally additional intermediate XCVRs may add a communication pulsed light signal code or identifier 24; [0014] Buildings frequently incorporate wireless networks which are subject to a number of limitations. One of these is the lack of specific localization of a signal and device. For exemplary purposes, even a weak Radio-Frequency (RF) transceiver, in order to communicate reliably with all devices within a room, will have a signal pattern that will undoubtedly cross into adjacent rooms);

Response to Arguments
Applicant's arguments filed 6/7/2022 have been fully considered but they are not persuasive.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
Virtual port is not a limitation recited in the amended claim as applicant asserts. Please note that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The recitation provides “the sub address block including a device type and a device instance byte, the device instance byte including a port number identifying the room controller port and a slot number identifying a time slot”  ([0136], [0150] time division multiplexing) ([0227]: injector board has sixteen ports for POE connections to the lights and also a switch (relay)), ([0113], [0114]; [0122]: port identifier as location identification; [0123] It is anticipated that each transmission of a communication pulsed light signal will include a code/identifier 24 representative of the originating XCVR 116. Optionally additional intermediate XCVRs may add a communication pulsed light signal code or identifier 24; [0014]: Buildings frequently incorporate wireless networks which are subject to a number of limitations. One of these is the lack of specific localization of a signal and device. For exemplary purposes, even a weak Radio-Frequency (RF) transceiver, in order to communicate reliably with all devices within a room, will have a signal pattern that will undoubtedly cross into adjacent rooms). 
The port identifier is provided for room management in the building system, the communication would establish within the room or out to the adjacent rooms. Note: Virtual Machine is not used. By definition, virtual can mean various different establishment virtual unless otherwise provided what virtual port can be which would require specification cited. There is not support for this argument. 
For at least the foregoing reasons, all rejections are maintained. 

Conclusion
 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alex Taningco can be reached on (571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
7/1/2022